Exhibit 10.1 EXECUTION VERSION AMENDMENT NO. 2 dated as of October 23, 2009 (this “Amendment”), to the Credit Agreement dated as of March 10, 2006, as amended as of March1,2007 (as so amended, the “Existing Credit Agreement”), among HEALTHSOUTH CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent, and the other parties thereto. WHEREAS, the Borrower has requested each Term Lender to extend the final maturity date that would apply to all or a portion of the Term Loans of such Lender as set forth herein, and each Term Lender whose name is set forth on Schedule2.01A hereto (such Term Lenders being collectively referred to as the “Extending Term Lenders”) has agreed so to extend the final maturity date that would otherwise apply to the principal amount of the Term Loans of such Lender set forth on such Schedule 2.01A opposite the name of such Lender (such Term Loans being collectively referred to as the “Tranche 2 Term Loans”); and WHEREAS, the Borrower has requested that the Existing Credit Agreement be amended to provide for the extensions referred to above and for certain other matters set forth herein, and that, as so amended, the Existing Credit Agreement be restated to be in the form of Exhibit A hereto; NOW, THEREFORE, in consideration of the above premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrower, the Administrative Agent, the Collateral Agent, the Issuing Banks, the Swingline Lender and the Lenders party hereto hereby agree as follows: SECTION 1.Defined Terms. Capitalized terms used but not otherwise defined herein (including the preliminary statements hereto) have the meanings assigned to them in the Existing Credit Agreement or the Restated Credit Agreement (as defined below), as the context may require. SECTION 2.Amendment and Restatement.(a)Effective as of the Restatement Effective Date, (i) the Existing Credit Agreement is hereby amended and restated to be in the form of Exhibit A hereto (the Existing Credit Agreement, as so amended and restated, being referred to as the “Restated Credit Agreement”), (ii) Schedule 2.01 of the Existing Credit Agreement is hereby amended and restated to be in the form of Schedule 2.01 attached to the Restated Credit Agreement, and (iii)the form of First Lien Intercreditor Agreement in the form of Exhibit B attached hereto is hereby incorporated into the Restated Credit Agreement and made a part thereof. (b)Except as expressly set forth therein, all Schedules and Exhibits referred to in the Restated Credit Agreement shall be deemed to refer to the corresponding Schedules and Exhibits to the Existing Credit Agreement. SECTION 3.Concerning the Term Loans.(a)The Borrower and each Extending Term Lender agree that, on the Restatement Effective Date, the Term Loans of such Lender in an aggregate principal amount set forth on Schedule 2.01A opposite the name of such Lender shall convert into Tranche 2 Term Loans of such Lender, and shall continue to be in effect and outstanding under the Restated Credit Agreement on the terms and conditions set forth therein.In the event the Term Loans of any Extending Term Lender shall be part of more than one Term Borrowing as of the Restatement Effective Date (immediately prior to the consummation of such conversion), such conversion shall be accomplished by means of each such Term Loan that is part of any Borrowing converting into a Tranche 2 Term Loan of such Lender in the same proportion as the aggregate principal amount set forth on Schedule 2.01A opposite the name of such Lender bears to the aggregate principal amount of all the Term Loans of such Lender as of the Restatement Effective Date (determined immediately prior to the consummation of such conversion), with each such resulting Tranche 2 Term Loan being part of a Borrowing of the same Type as the Term Loan from which it shall have been converted and, in the case of any Tranche 2 Term Loan that shall have been converted from a Eurodollar Term Loan, shall have an initial Interest Period that ends on the last day of the Interest Period then applicable to such Eurodollar Term Loan. (b)The Term Loans of any Term Lender that are not Tranche 2 Term Loans shall constitute “Tranche 1 Term Loans” under the Restated Credit Agreement and shall continue to be in effect and outstanding under the Restated Credit Agreement on the terms and conditions set forth therein. (c)None of transactions set forth in this paragraph shall be deemed to be a conversion of a Eurodollar Borrowing into another Eurodollar Borrowing prior to the end of the Interest Period then applicable thereto, or a payment or prepayment of any Term Loan. SECTION 4.Concerning the Intercreditor Agreement; Amendment of Security Documents.The Agents, the Issuing Banks, the Swingline Lender and the Lenders party hereto acknowledge that obligations of the Borrower and the Subsidiaries under the Pari Passu Indebtedness and the Pari Passu Indebtedness Documents, and certain obligations related thereto, will be secured by Liens on assets of the Borrower and the Subsidiaries that constitute Pari Passu Indebtedness Collateral, and that such Liens will or may be created pursuant to the Security Documents.The Issuing Banks, the Swingline Lender and the Lenders party hereto hereby irrevocably (a) approve the form of the Intercreditor Agreement attached as Exhibit B hereto, (b) authorize and direct the Administrative Agent and/or the Collateral Agent to execute and deliver such amendments to the Security Documents as the Administrative Agent shall determine to be appropriate to cause the Pari Passu Indebtedness, and certain obligations related thereto, to be secured on an equal and ratable basis with the other Obligations (as defined in the Collateral and Guarantee Agreement), in each case without any further consent, authorization or other action by any Lender, any Issuing Bank or the Swingline Lender, (c) authorize and direct the Administrative Agent and/or the Collateral Agent to execute and deliver the Intercreditor Agreement (with such changes thereto as may be reasonably acceptable to the Administrative Agent) and any documents relating thereto, in each case, on behalf of the Lenders, the Issuing Banks and the Swingline Lender and without any further consent, authorization or other action by any Lender, any Issuing Bank or the Swingline Lender, (d) agree that, upon the execution and delivery of the amended Security Documents and the Intercreditor Agreement, each Lender, each Issuing Bank and the Swingline Lender will be bound by the provisions thereof as if it were a signatory thereto and will take no actions contrary to the provisions thereof, (e) agree that no Lender, Issuing Bank or Swingline Lender shall have any right of action whatsoever against any Agent as a result of any action taken by any Agent pursuant to this Sectionor in accordance with the terms of the Intercreditor Agreement and (f) make such further acknowledgements, agreements, authorizations and directions as are set forth in Section9.18 of the Restated Credit Agreement. SECTION 5.Representations and Warranties.The Borrower hereby represents and warrants to each other party hereto that: (a)this Amendment (i) has been duly authorized by all requisite corporate action of the Borrower, (ii) has been duly executed and delivered by the Borrower and (iii) constitutes a legal, valid and binding obligation of the Borrower, enforceable against it in accordance with its terms, subject to the effect of any applicable bankruptcy, moratorium, insolvency, reorganization or other similar law affecting the enforceability of creditors’ rights generally and to the effect of general principles of equity (whether considered in a proceeding at law or equity); (b)the representations and warranties of the Borrower set forth in the Existing Credit Agreement are true and correct in all material respects on and as of the date hereof and on and as of the Restatement Effective Date (in each case, except to the extent that any representation or warranty expressly relates to an earlier date, in which case such representation or warranty shall have been true and correct as of such earlier date); and (c)no Default has occurred and is continuing. SECTION 6.Effectiveness of this Amendment.This Amendment shall become effective as of the first date (such date being referred to as the “Restatement Effective Date”) on which each of the following conditions shall have been satisfied: (a)the Administrative Agent (or its counsel) shall have received from (i) the Borrower, (ii) each Issuing Bank, (iii) the Swingline Lender, (iv) each Extending Term Lender, and (v) such Lenders as shall represent the Required Lenders, either (A) a counterpart of this Amendment signed on behalf of such party or (B) written evidence satisfactory to the Administrative Agent (which may include facsimile or other electronic transmission of a signed signature page of this Amendment) that such party has signed a counterpart of this Amendment; (b)each Subsidiary Loan Party shall have entered into a Reaffirmation Agreement, in form and substance reasonably satisfactory to the Administrative Agent; (c)the Administrative Agent shall have received a favorable written opinion (addressed to the Administrative Agent and the Lenders and dated the Restatement Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower, in form and substance reasonably satisfactory to the Administrative Agent; (d)the Administrative Agent shall have received such documents and certificates as the Administrative Agent or its counsel may reasonably request relating to the organization, existence and good standing of each Loan Party, the authorization of the transactions contemplated hereby and any other legal matters relating to each Loan Party, the Loan Documents or the transactions contemplated hereby, all in form and substance reasonably satisfactory to the Administrative Agent; (e)the representations and warranties of the Borrower set forth in Section5 hereof shall be true and correct as of the Restatement Effective Date, and the Administrative Agent shall have received a certificate, dated the Restatement Effective Date and signed by a Financial Officer of the Borrower, in form and substance reasonably satisfactory to the Administrative Agent, confirming the accuracy thereof; and (f)the Administrative Agent shall have received the Amendment Fee (as defined below) and all amounts due and payable to the Administrative Agent on or prior to the Restatement Effective Date pursuant to the Loan Documents, including, to the extent invoiced, reimbursement of all out-of-pocket expenses (including reasonable fees, charges and disbursements of counsel) required to be reimbursed or paid by the Borrower hereunder or under any other Loan Document, and the Administrative Agent and its Affiliates shall have received all amounts due and payable on or prior to the Restatement Effective Date pursuant to that certain letter agreement entered into in connection with this Amendment and the transactions contemplated hereby, including, to the extent invoiced,reimbursement of all out-of-pocket expenses (including reasonable fees, charges and disbursements of counsel) required to be reimbursed or paid by the Borrower pursuant to such letter agreement. SECTION 7.Fees.The Borrower agrees to pay to the Administrative Agent, for the account of each Lender that delivers to the Administrative Agent (or its counsel) an executed counterpart hereof (or a facsimile transmission of a signed signature page of this Amendment) on or prior to 5:00 p.m., New York City time, on October19,2009, an amendment fee (the “Amendment Fee”) in an amount equal to 0.10% of the aggregate principal amount of such Lender’s Term Loans, Tranche A LC Commitment, Revolving Exposure and unused Revolving Commitments outstanding or in effect as of the Restatement Effective Date.The Amendment Fee shall be payable on, and subject to the occurrence of, the Restatement Effective Date. SECTION 8.Effect of Amendment.Except as expressly set forth herein, this Amendment shall not by implication or otherwise limit, impair, constitute a waiver of, or otherwise affect the rights and remedies of the Lenders, the Administrative Agent, the Collateral Agent, the Issuing Banks or the Lenders under the Existing Credit Agreement or any other Loan Document, and shall not alter, modify, amend or in any way affect any of the terms, conditions, obligations, covenants or agreements contained in the Existing Credit Agreement or any other Loan Document, all of which, as amended, supplemented or otherwise modified hereby, are ratified and affirmed in all respects and shall continue in full force and effect.Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a waiver, amendment, modification or other change of, any of the terms, conditions, obligations, covenants or agreements contained in the Existing Credit Agreement, the Restated Credit Agreement or any other Loan Document in similar or different circumstances.This Amendment shall constitute a Loan Document.On and after the Restatement Effective Date, (a) any reference to the Existing Credit Agreement in any Loan Document shall mean such Existing Credit Agreement as amended and restated hereby.Nothing herein shall affect the grant or creation of the security interest pursuant to the Collateral and Guarantee Agreement, it being acknowledged and agreed that all such security interests granted or created prior to the Restatement Effective Date shall continue in full force and effect. SECTION 9.Expenses.The Borrower agrees to reimburse the Administrative Agent for its reasonable out-of-pocket expenses in connection with this Amendment, including the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP. SECTION 10.Counterparts.This Amendment may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original, but all of which when taken together shall constitute a single contract.Delivery of an executed counterpart of a signature page of this Amendment by telecopy shall be effective as delivery of a manually executed counterpart of this Amendment. SECTION 11.Governing Law.This Amendment shall be construed in accordance with and governed by the law of the State of New York. SECTION 12.WAIVER OF JURY TRIAL.EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).EACH PARTY HERETO (A)CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 13.Headings. Section headings used herein are for convenience of reference only, are not part of this Amendment and shall not affect the construction of, or be taken into consideration in interpreting, this Amendment. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed by their authorized officers as of the date first above written. HEALTHSOUTH CORPORATION, By /s/ John L. Workman Name:John L. Workman Title:Executive Vice President and Chief Financial Officer JPMORGAN CHASE BANK, N.A., individually and as an Issuing Bank, the Swingline Lender, the Administrative Agent and the Collateral Agent, By /s/ Dawn L. LeeLum Name:Dawn L. LeeLum Title:Executive Director Name of Lender and/or Issuing Bank (with any Person that is an Issuing Bank executing this signature page in each such capacity) CAPITAL RESEARCH AND MANAGEMENT COMPANY, for and on behalf of the following Lenders: AMERICAN HIGH-INCOME TRUST AMERICAN FUNDS INSURANCE SERIES, HIGH-INCOME BOND FUND by /s/ Michael Downer Name:Michael Downer Title:Senior Vice President & Secretary AZB CLO2 LIMITED by /s/ Takashi Yoshimatsu Name:Takashi Yoshimatsu Title:Authorized Signatory AZB CLO4 LIMITED by /s/ Takashi Yoshimatsu Name:Takashi Yoshimatsu Title:Authorized Signatory BABSON CLO LTD. 2004-I BABSON CLO LTD. 2005-I BABSON CLO LTD. 2005-II BABSON CLO LTD. 2005-III BABSON CLO LTD. 2006-I SAPPHIRE VALLEY CDO I, LTD. By:Babson Capital Management LLC as Collateral Manager by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director BABSON CAPITAL LOAN PARTNERS I, L.P. By:Babson Capital Management LLC as Investment Manager by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director BILL & MELINDA GATES FOUNDATION TRUST By:Babson Capital Management LLC asInvestment Adviser by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director CASCADE INVESTMENT, L.L.C. By:Babson Capital Management LLC as Investment Manager by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director HOLLY INVESTMENT CORPORATION By:Babson Capital Management LLC as Investment Manager by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director MAPLEWOOD (CAYMAN) LIMITED By:Babson Capital Management LLC as Investment Manager by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director MASSMUTUAL ASIA LIMITED By:Babson Capital Management LLC as Investment Adviser by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director OLYMPIC PARK LIMITED By:Babson Capital Management LLC as Investment Manager by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director VINACASA CLO, LTD. By:Babson Capital Management LLC as Collateral Servicer by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director XELO VII LIMITED By:Babson Capital Management LLC as Sub-Adviser by /s/Geoffrey Takacs Name:Geoffrey Takacs Title:Director BALLANTYNE FUNDING LLC by /s/ Jonathan M. Barnes Name:Jonathan M. Barnes Title:Vice President BARCLAYS BANK PLC by /s/ Alex Stromberg Name: Alex Stromberg Title: BLACK DIAMOND CLO 2005-2 LTD. By:Black Diamond CLO 2005-2 Adviser, L.L.C., As its Collateral Manager by /s/ Stephen H. Deckoff Name:Stephen H. Deckoff Title:Managing Principal BLACK DIAMOND CLO 2005-1 LTD. By:Black Diamond CLO 2005-1 Adviser, L.L.C., As its Collateral Manager by /s/ Stephen H. Deckoff Name:Stephen H. Deckoff Title:Managing Principal BLACK DIAMOND INTERNATIONAL FUNDING, LTD. By:BDCM Fund Adviser, L.L.C.
